Citation Nr: 1229011	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  96-39 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for respiratory disabilities, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for cervical and lumbar spine disabilities, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a skin disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Daniel G. Kresnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION


The Veteran served on active duty from September 1962 to April 1964, from November 1972 to September 1978, and from December 1990 to May 1991.  She also served in the Southwest Asia Theater of Operation during the Persian Gulf War Era from February 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2002, the Veteran testified before a Veterans Law Judge who is no longer employed by the Board.  By correspondence dated in July 2006, the Veteran was informed that she had the right to have another hearing.  She indicated in an August 2006 correspondence that she did not want an additional hearing.  38 U.S.C.A. § 7102, 7107 (West 2002); 38 C.F.R. § 19.75, 19.76, 20.703, 20.704, 20.707, 20.717 (2011).

A November 2006 Board decision denied service connection for chronic obstructive pulmonary disease and bronchitis, disabilities of the cervical and lumbar spine, major depressive disorder, and a skin disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Partial Remand, in a January 2008 Order, the Court remanded the claims for service connection for chronic respiratory disabilities, cervical and lumbar spine disabilities, major depressive disorder, and a skin disability.  The Board remanded the claims for additional development in July 2008.

A January 2009 rating decision granted service connection for major depressive disorder and awarded a 50 percent rating effective March 1, 2002.  Consequently, that issue is no longer before the Board.

An October 2009 decision denied service connection for respiratory disabilities, cervical and lumbar spine disabilities, and a skin disability.  The Veteran appealed that decision to the Court.  Pursuant to a Joint Motion for Partial Remand, in a March 2010 Order, the Court remanded the issues of service connection for chronic respiratory disabilities, cervical and lumbar spine disabilities, and a skin disability.  The Board then remanded the claims once again in October 2010 for development in compliance with the March 2010 Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

Unfortunately, a review of the claims file shows that a remand is once again necessary before a decision on the merits of the claims can be promulgated.

In October 2010, the Board remanded the claims on appeal for development in compliance with the March 2010 Joint Motion.  Specifically, the March 2010 Joint Motion noted that the Board, in the July 2008 remand, directed that the Veteran be afforded a VA respiratory examination by a pulmonologist, a VA orthopedic examination by an orthopedist, and a VA dermatology examination by a dermatologist.  The Veteran was afforded the specified VA examinations in October 2008.  However, the respiratory examination was performed by a Physician's Assistant and the orthopedic examination was performed by an Allopathic and Osteopathic physician engaged in Family Practice.  In addition, it was determined that the October 2008 VA dermatology examination was inadequate because the examiner did not include a rationale for the opinion provided.  As a result, all three claims were remanded in October 2010 because the development sought by the Board in July 2008 had not been fully completed.  38 C.F.R. § 19.9 (2010); Stegall v. West, 11 Vet. App. 268 (1998).

The October 2010 Board remand stated that the Veteran should be scheduled for three new VA medical examinations.  The first was to be conducted by a pulmonologist to determine whether chronic respiratory disabilities to include chronic obstructive pulmonary disease and bronchitis.  The second was to be conducted by an orthopedist to determine whether disabilities of the cervical and lumbar segments of the spine to include degenerative joint disease and osteoporosis.  The third was to be conducted by a dermatologist to determine whether the Veteran has a current skin disease.  

Those proper examinations were scheduled in November 2010 and December 2010.  However, all three examinations were conducted by Allopathic and Osteopathic Physicians.  While the examiner who conducted the respiratory examination was noted to be engaged in Pulmonary care, the examiner who conducted the skin examination was an Allopathic Resident, and the examiner who conducted the orthopedic examination was engaged in Family Practice.  The Board emphasizes that the performance of the previous October 2008 VA respiratory examination by an Allopathic and Osteopathic physician engaged in Family Practice, instead of the specified orthopedist, was the basis for the March 2010 Joint Motion and the Court ordered remand.  Therefore, VA's failure to provide the Veteran with examinations conducted by the appropriate specialists constitutes a failure to provide the Veteran with adequate examinations, as required by the March 2010 Joint Motion and the October 2010 Board remand.

In addition, in a June 2012 statement, the Veteran's representative argued that all three VA examinations were inadequate, but for other reasons.  The November 2010 VA respiratory examination was reported to be inadequate due to the examiner's failure to (1) discuss the Veteran's exposure to oil-fire smoke and sand in Kuwait, (2) provide an opinion on whether the Veteran's bronchitis was related to service, and (3) relied only on medical literature for the rationale.  The December 2010 VA spine examination was reported to be inadequate because the examiner (1) did not discuss the Veteran's previous VA examinations and (2) relied on medical literature which was not clearly relevant to the facts of the Veteran's case.  The December 2010 VA skin examination was reported to be inadequate due to (1) the lack of availability of the claims file and (2) the lack of a rationale.  A subsequent May 2011 addendum to the December 2010 VA skin examination was also reported to be inadequate due to an insufficient rationale for its findings.

The Board does necessarily agree with the validity of all of the alleged errors.  Some, such as the apparent argument that the December 2010 VA spine examination did not include a review of the claims file, are not entirely substantiated on examination of the report in question.  However, the fact remains that the Veteran's representative has specifically delineated multiple areas in which the VA examinations could be substantially improved.  As a remand is already required for new examinations, the Board emphasizes that further care should be taken to ensure that the medical opinions provided are as thorough and comprehensive as possible.

If VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the RO did not provide the Veteran with adequate VA examinations, with opinions, as requested by the October 2010 Board remand, as directed by Court remand.  Compliance with a remand is not discretionary, and if a remand request is not satisfied, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination by a pulmonologist to determine whether any chronic respiratory disabilities, to include chronic obstructive pulmonary disease and bronchitis, are at least as likely as not (50 percent probability or greater) related to the Veteran's service, including the Veteran's exposure to oil-fire smoke from Kuwait while deployed to Saudi Arabia from February 12, 1991, to May 9, 1991, with a brief visit in April 1991 to tour the oil fires in Kuwait.  There is also a history of exposure to a sand storm.  The examiner must review the claims file and must note that review in the report.  The examiner must provide a complete rationale for any opinion expressed.  The examiner must consider the other examinations of record and discuss them in the opinion.  In formulating an opinion, the examiner must consider and discuss each of the following:

a. The service medical records show that in May 1991 after her return from Saudi Arabia the Veteran complained of symptoms of bronchitis, cough, and congestion, for one and a half to two weeks, that started with a cold.

b. The Veteran's history includes exposure to oil-fire smoke in Kuwait in April 1991, when she toured the oil fields for one day.  She also handled different types of fuels as a petroleum supply specialist.  X-rays in May 1991 found no evidence of active cardiopulmonary disease.

c. After service, VA records show that in an August 1993 Persian Gulf Registry, the Veteran gave a history of recurrent bronchitis.  In November 1994, pulmonary function testing found a moderate obstructive lung defect.  On VA examination in October 1997, the diagnosis was chronic obstructive pulmonary disease due to smoking.

d. Private medical records, dated in July 2001, show that the differential diagnosis for hemoptysis was bronchitis due to smoking.  In April 2005, bronchitis was associated with smoking.  In September 2006, the Veteran had a 40-pack year history of smoking.

2. Schedule the Veteran for a VA examination by an orthopedist to determine whether any disabilities of the cervical and lumbar segments of the spine, to include degenerative joint disease and osteoporosis, are at least as likely as not (50 percent probability or greater) related to the Veteran's service, including to a five-foot fall to the ground in February 1991 in Saudi Arabia, at which time the Veteran injured her upper back.  The examiner must review the claims file and must note that review in the report.  The examiner must provide a complete rationale for any opinion expressed.  The examiner must consider the other examinations of record and discuss them in the opinion.  In formulating an opinion, the examiner must consider and discuss each of the following:

a. On Army Reserve examination in February 1993, low back pain was not attributed to the injury in 1991.  Examination of the neck and spine were normal.

b. After service, September 1993 VA X- rays found a spur formation at C5-C6 and osteoporosis and scoliosis of the lumbar spine.  April 1995 VA X-rays found cervical disc derangement and spurring at L4-L5.  On VA examination in October 1997, degenerative disease of the cervical spine was reported to be consistent with the Veteran's age.

3. Schedule the Veteran for a VA examination by a dermatologist to determine whether the Veteran has a current skin disease, and, if so, whether it is at least as likely as not (50 percent probability or greater) that the any skin disease is related to the Veteran's service, including a skin rash on the elbows in May 1991.  The examiner must review the claims file and must note that review in the report.  The examiner must provide a complete rationale for any opinion expressed.  The examiner must consider the other examinations of record and discuss them in the opinion.  In formulating an opinion, the examiner must consider and discuss each of the following:

a. On Army Reserve examination in February 1993, no skin abnormality was identified.

b. After service, a January 1998 VA dermatology consultation noted a two-year history of a facial rash diagnosed as seborrheic dermatitis.  Private medical records, dated between April 2003 and April 2005, show that the Veteran was seen for complaints of a lesion on her right arm and rash on her forehead, and the diagnoses were seborrhea and a viral wart.

4. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

